In an action for a divorce and ancillary relief, the defendant husband appeals from so much of a judgment of the Supreme Court, Queens County (Ambrosio, J.), entered May 13, 1987, and made, inter alia, upon an order of the same court (Zelman, J.), dated April 10, 1987, denying his motion to vacate his default in appearing and answering, as awarded the plaintiff wife maintenance in the sum of $100 per week and title to the former marital residence. By decision and order of this court dated September 11, 1989 [153 AD2d 839], the matter was remitted to the Supreme Court, Queens County *783(Ambrosio, J.), to report on the factors considered in the equitable distribution and maintenance determination in compliance with the provisions of Domestic Relations Law § 236 (B) (5) (g) and (6) (b), and the appeal was held in abeyance in the interim. The Supreme Court has now filed its findings with this court.
Ordered that the judgment is affirmed, with costs.
Upon remittitur, the Supreme Court set forth "amended findings of fact and conclusions of law” that it considered in arriving at the equitable distribution and maintenance provisions of the judgment of divorce. We find that the maintenance award is appropriate and that the Supreme Court properly considered the necessary statutory factors including the length of the marriage, the parties’ respective assets and income, and the employability of each. We further find that the distributive award of the former marital residence to the wife properly reflects the individual needs and circumstances of the parties. Mangano, P. J., Thompson, Harwood and Eiber, JJ., concur.